An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-117
                       NORTH CAROLINA COURT OF APPEALS
                             Filed:     19 August 2014

IN THE MATTER OF:
                                              Randolph County
                                              No. 13 JB 23
      J.D.G.


      Appeal by juvenile from adjudication and disposition order

entered 22 August 2013 by Judge Don W. Creed, Jr., in Randolph

County District Court.          Heard in the Court of Appeals 4 August

2014.


      Attorney General Roy Cooper, by Associate Attorney General
      Laura Askins, for the State.

      Peter Wood for respondent-appellant.


      ERVIN, Judge.


      Juvenile J.D.G.1 appeals from an order adjudicating him to

be a delinquent juvenile based upon a determination that he had

committed the offense of disorderly conduct and placing him on

juvenile probation.        On appeal, Jerome contends that the failure

of his trial counsel to renew his motion to have the juvenile

      1
      J.D.G. will be referred to throughout the remainder of this
opinion as Jerome, a pseudonym used for ease of reading and to
protect the juvenile’s privacy.
                                            -2-
petition alleging that he should be adjudicated a delinquent

juvenile     for    committing        the    offense    of    disorderly   conduct

dismissed     for        insufficiency       of   the     evidence     constituted

ineffective assistance of counsel.                After careful consideration

of Jerome’s challenge to the trial court’s orders in light of

the record and the applicable law, we conclude that the trial

court’s orders should be affirmed.

                             I. Factual Background

                              A. Substantive Facts

                                 1. State’s Evidence

      At approximately 8:50 p.m. on 15 December 2012, Officer

Robert Coble, the assistant security director at the Randolph

Mall, observed Jerome outside the main entrance of the mall.                     At

that time, Jerome was pacing back and forth and talking in a

very loud voice near several mall patrons.                   As he paced, Jerome

seemed to be very agitated and could be heard saying, “don’t be

touching me.”       At least one family that had been walking toward

the   mall   had    to    take    a   different   route      because   Jerome   “was

creating such a scene.”

      As a result of the fact that Jerome failed to calm down in

response to a request from Officer Coble that he do so, Officer

Coble asked two police officers who were assigned to the mall to

escort Jerome to the mall’s security office.                   Jerome yelled “F--
                                           -3-
- you” several times at Officer Coble and started to walk away

as the officers approached him.                  At that time, the officers

attempted to obtain contact information for his parents from

Jerome.    After Jerome “juke[d]” towards one of the officers in a

“very provocative action[,]” Jerome was handcuffed and placed

under arrest.

                            2. Juvenile’s Evidence

    Jerome was waiting for his ride home from the mall and did

not intend to provoke the mall’s security guards.                          Instead,

Jerome walked away from the mall because his ride was waiting

for him at a nearby fast food restaurant.

                             B. Procedural History

    On     8    February    2013,    the    State   filed   juvenile   petitions

alleging that Jerome should be adjudicated a delinquent juvenile

for committing the offenses of disorderly conduct and resisting,

delaying, and obstructing a public officer.                  On 26 March 2013,

the 8 February 2013 petitions were dismissed by the trial court

at the State’s request.

    On     12    April     2013,    the    State    filed   juvenile   petitions

alleging that Jerome should be adjudicated a delinquent juvenile

on the grounds that he had committed the offenses of disorderly

conduct    and     resisting,       delaying,      and   obstructing   a     public

officer.       The 12 April 2013 petitions came on for hearing before
                                        -4-
the trial court at the 5 August 2013 juvenile session of the

Randolph County District Court.            Although Jerome’s trial counsel

moved to dismiss the petitions for insufficiency of the evidence

at the conclusion of the State’s case, he failed to renew the

dismissal motion at the close of all of the evidence.                          At the

conclusion    of     the   adjudication       hearing,        the    trial      court

determined that Jerome should be adjudicated to be a delinquent

juvenile    for    committing     the   offense        of   disorderly    conduct,

determined    that    Jerome     should    not    be    adjudicated      to     be   a

delinquent   juvenile      for   committing      the    offense     of   resisting,

delaying,    and   obstructing     an     officer,      and   entered     an    order

placing Jerome on juvenile probation for a period of nine months

on the condition that he abide by the rules set by his court

counselor and his parents, including compliance with a curfew;

attend school on a regular basis; maintain passing grades in all

of his classes; report to the Juvenile Day Reporting Center in

the event that he was expelled or suspended from school; refrain

from possessing any controlled substances, alcoholic beverages,

or firearm or explosive devices; submit to warrantless searches

and seizures; and obtain a mental health assessment and complete

any recommended treatment.         Jerome noted an appeal to this Court

from the trial court’s adjudication and disposition orders.

                     II. Substantive Legal Analysis
                                          -5-
    In his sole challenge to the trial court’s orders, Jerome

argues that he received ineffective assistance from his trial

counsel.        More   specifically,       Jerome    contends       that   his   trial

counsel provided him with deficient representation by failing to

renew his motion to dismiss for insufficiency of the evidence at

the close of all of the evidence and that, had his trial counsel

made such a renewed dismissal motion, the disorderly conduct

charge would have been dismissed either at trial or on appeal.

Jerome is not entitled to relief from the trial court’s orders

on the basis of this contention.

    “To     prevail     on    a    claim     of    ineffective       assistance     of

counsel,    a    [juvenile]       must     first    show     that    his   counsel’s

performance      was   deficient     and    then     that    counsel’s     deficient

performance prejudiced his defense.”                 State v. Allen, 360 N.C.

297, 316, 626 S.E.2d 271, 286, cert. denied, 549 U.S. 867, 127

S. Ct. 164, 166 L. Ed. 2d 116 (2006).                      “Deficient performance

may be established by showing that counsel’s representation fell

below an objective standard of reasonableness.”                      Id. (quotation

marks    and     citations    omitted).             “Generally,       to   establish

prejudice, a [juvenile] must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the

result     of   the    proceeding        would     have     been    different.       A

reasonable probability is a probability sufficient to undermine
                                        -6-
confidence in the outcome.”            Id. (quotation marks and citations

omitted).      “[I]f      the    evidence     is    sufficient    to    support    a

conviction, the [juvenile] is not prejudiced by his counsel’s

failure to make a motion to dismiss at the close of all the

evidence.”    State v. Fraley, 202 N.C. App. 457, 467, 688 S.E.2d

778, 786, disc. review denied, 364 N.C. 243, 698 S.E.2d 660

(2010).

      “Where the juvenile moves to dismiss, the . . . court must

determine    whether   there      is   substantial     evidence    (1)    of   each

essential element of the offense charged, . . . and (2) of [the

juvenile’s] being the perpetrator of such offense.”                    In re Heil,

145 N.C. App. 24, 28, 550 S.E.2d 815, 819 (2001) (citation and

quotation marks omitted).          “The evidence must be such that, when

it is viewed in the light most favorable to the State, it is

sufficient to raise more than a suspicion or possibility of the

respondent’s guilt.”            In re Walker, 83 N.C. App. 46, 48, 348

S.E.2d 823, 824 (1986).          As a result, in order to establish that

he   is   entitled   to    relief      from   the    trial   court’s     order    on

ineffective assistance of counsel grounds, Jerome must establish

that the record did not contain substantial evidence tending to

show that he had committed the offense of disorderly conduct.

      According to N.C. Gen. Stat. § 14-288.4(a)(2):
                                 -7-
            (a) Disorderly    conduct    is   a   public
            disturbance intentionally caused by any
            person who does any of the following:

                               . . . .

                (2)   Makes   or   uses   any    utterance,
                      gesture,    display     or    abusive
                      language which is intended and
                      plainly likely to provoke violent
                      retaliation and thereby cause a
                      breach of the peace.

According to the record developed in the court below, Jerome

spoke using an elevated voice level as he paced outside the mall

entrance, yelled obscenities at the mall security officer, and

made threatening gestures toward police officers.      Such evidence

is more than sufficient to support the trial court’s decision to

adjudicate Jerome to be a delinquent juvenile for committing the

offense of disorderly conduct.      As a result, since any renewed

dismissal motion that Jerome’s trial counsel might have made for

the purpose of challenging the sufficiency of the evidence to

support a determination that Jerome had committed the offense of

disorderly conduct should have been denied, Jerome has not shown

that he was prejudiced by the failure of his trial counsel to

make a renewed dismissal motion at the conclusion of all of the

evidence.

                           III. Conclusion

    Thus, for the reasons set forth above, Jerome’s challenge

to the trial court’s adjudication and disposition orders lacks
                                    -8-
merit.    As    a   result,   the   trial   court’s   adjudication   and

disposition orders should be, and hereby are, affirmed.

    AFFIRMED.

    Judges ROBERT C. HUNTER and STEPHENS concur.

    Report per Rule 30(e).